DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/4/21 has been entered.
Response to Arguments
The amendment filed 12/8/20 has been entered.  

Applicant's arguments filed 12/8/20 have been fully considered but they are not persuasive. The primary reference cited in the rejection was Snell (US 20060065395 A1). 
Applicant alleges that the location pin taught by Snell does not constitute a location pin as would be understood by one of ordinary skill in the art. The examiner respectfully disagrees. First, the examiner notes that the claims are examined under the broadest reasonable interpretation. The contention that the pin taught by Snell does not perform the purported function of the recited “location pin”, the examiner respectfully disagrees. The functional limitations argued by applicant are not recited in the claims. In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). The location pin taught by Snell broadly constitutes a location pin as it is a pin which retains the device in a relative location on a downhole tool. However, for the sake of argument, even under the unduly narrow interpretation articulated in applicant’s arguments and the Sugiura Declaration under 37 CFR 1.132 of 12/8/20 (herein after “the Affidavit”), the pin of Snell would “[align] the sensor module against a rotation axis or any other reference position” (point 5) which is the alleged functional requirement of a “location pin”. The Affidavit does not contest that the pin of Snell “retains the device in a relative location on a downhole tool” (point 4), this function of Snell’s pin would at least align the sensor module ‘against a reference position’ on the tool by virtue of retaining the sensor on the downhole tool/a reference position. 
Applicant’s arguments with respect to the features of Smith not teaching the newly recited limitation(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Hailey (US 20190106981 A1) has been newly incorporated in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-3, 6, 8-11, 13-16, 20, and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell (US 20060065395 A1), in view of Sumrall (US 20130147633 A1), further in view of Hailey (US 20190106981 A1).

Regarding claim 1, Snell teaches a drilling dynamics data recorder positioned within a slot in a downhole tool (Fig 1, device 10 is positioned within slot 40 of the tool), the drilling dynamics data recorder comprising: 
a sensor package, the sensor package comprising one or more drilling dynamics sensors (Fig 6C, sensors 30, the device provides information of the downhole state, Fig 1 the device is deployed on a drilling bit); 
a processor (Fig 6C, Para 0039 electrical components 31 includes microprocessor); 
a memory module (Fig 6C, Para 0039, electrical components 31 includes memory unit); 
a communication port (Fig 6C, Para 0039, electrical components 31 includes communication port);
an electrical energy source (Fig 6C, Para 0039, electrical components 31 includes batteries);
a housing, wherein the housing includes a recorder cap and a recorder carrier (Fig 6C, housing 10 has carrier 20 with cap 20a), wherein the recorder cap is removable from the recorder carrier, wherein the recorder carrier is enclosed by the recorder cap (Fig 6C, cap 20a is removably coupled as indicated by fastener bolts 22a, enclosing carrier 20), and wherein the sensor package, memory module, processor, communication port, and battery are housed within the housing (Fig 6C, electronics 31 and sensor 30 are within the housing; Para 0039 electronics includes battery, a microprocessor, a memory unit or chip, a circuit board, a communications port); and 
a location pin formed as part of or mechanically coupled to the recorder carrier and configured to engage a locator slot (Fig 6C, location pin 52 is coupled to the carrier at the upper end and is engaged with a locator slot in component 11 at the lower end. The location pin 52 retains the device at a location on component 11).  
While in the embodiment cited, Snell shows a length of the device housing being longer than its height and being a thin, flat object and that “the detachable sealed housing 10 may be of any desired shape” (Para 0040), Snell is silent on the device being circular. 
In an alternate embodiment Snell shows the sealed housing device 10 being circular in shape (Fig 2B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Snell by having the embodiment of Fig 6C be circular in shape as disclosed by another embodiment of Snell since it has been held that shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further, the circular shape would allow the device of Snell to fit into pre-existing orifices meant to house housing 10 with its 
While Snell does teach that the electronics 31 and sensors “are coupled together so as to obtain the desired data are well known to those skilled in the art” (Para 0037), Snell is not explicit on the particular recited data coupling relationship between each of components. 
Sumrall teaches the processor in data communication with the one or more drilling dynamics sensors (Para 0013, the data acquisition module 10 has a processor that may be used to actuate the sensor);
the memory module in data communication with the one or more drilling dynamics sensors (Para 0014, data is stored within the memory of the sensor);
the communication port in data communication with the memory module (Para 0013-0014, claim 1 there is a direct or remote communication with the data storage, which includes wireless communication with the memory, this is communication means necessarily requires a connection means/port, said port being taught by Snell);
the electrical energy source in electrical communication with the memory module, the one or more drilling dynamics sensors, and the processor (Fig 3C, Para 0033 battery or other power generating means 11 is used to power the system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Snell as modified to have the particular recited data coupling relationship between each of components as disclosed by Sumrall because the particular coupling of each of the 
Snell as modified is silent on wherein the processor is configured to remain on during a deep sleep mode; a real-time clock in data communication with the processor, wherein the real-time clock is configurable in at least the deep-sleep mode and an active mode, wherein the real-time clock is powered off in the deep-sleep mode.
Hailey teaches wherein the processor is configured to remain on during a deep sleep mode (Para 0037, there is a time when timer/usage tracker 32 is deactivated/deep sleep; Para 0021, the microcontroller remains on as it sends the signal to activate the usage tracker/timer 32); 
a real-time clock (Para 0037 usage tracker 32/timer, Para 0021, this timer is a clock, Para 0023-0024, the timer may “use real time”) in data communication with the processor (Para 0021, the microcontroller sends a signal to activate the usage tracker/timer 32), wherein the real-time clock is configurable in at least the deep-sleep mode and an active mode (Para 0037, there is an activated state/active mode and deactivated state/deep-sleep mode), wherein the real-time clock is powered off in the deep-sleep mode (Para 0037, “the timer is deactivated” in the deep-sleep mode).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Snell as modified by having the deep sleep mode and real time clock as disclosed by Hailey because it would help ensure accurate billing for the use of the downhole tool if the tool is rented or leased (Para 0005 of Hailey).  

(Para 0039, energy source is a battery, where the recitation of rechargeable or non-rechargeable battery covers all possible batteries, the limitation is met).  

Regarding claim 3, Snell as modified is silent on wherein the electrical energy source further comprises an energy harvesting device.  
	Sumrall teaches wherein the electrical energy source further comprises an energy harvesting device (Para 0016, the energy source may comprise a Peltier generating device which generates energy based on thermal fluxes). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Snell by having the energy harvesting device as disclosed by Sumrall because it would allow for the device to have a longer life in the well as it would be able to generate energy downhole.  

Regarding claim 6, Snell further teaches wherein the drilling dynamics data recorder is at atmospheric or near-atmospheric pressure (Fig 1, examiner understands this limitation to be a functional limitation which merely requires the device to work at atmospheric or near-atmospheric pressure. Where bit 14 is usable at such conditions the device is similarly useable at such conditions).  

(Fig 6C, sensors 30 and electronics 31 which comprise memory and processor are within cavity 18 which is considered the data/sensor module).  

Regarding claim 9, while in this particular embodiment Snell is silent on wherein the drilling dynamics data recorder is positioned within a screw housing, the screw housing having threads.  
	In an alternate embodiment Snell does teach wherein the drilling dynamics data recorder is positioned within a screw housing, the screw housing having threads (Figs 1 and 2A, housing 10 has external threads to facilitate its coupling to the tool).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by one embodiment of Snell by using the attachment means as disclosed by another downhole attachment means of Snell since it would be a simple substitution of one known element (using a bolt attachment) for another (making the housing threaded) to obtain predictable results (attaching the housing to the downhole tool).  

Regarding claim 10, Snell further teaches wherein the slot includes thread and wherein the screw housing is threadedly coupled to the slot (Fig 1, Para 0034, the housing as modified is attached via threads 24 to the downhole tool in slot 40).  

(Para 0039, the sensor may be a thermometer, gyroscope, or hall effect sensor, etc.).  

Regarding claim 14, Snell further teaches wherein the drilling dynamics data recorder is self-contained (Fig 6C, all components are housed within a single device 10 that is separate from the drilling tool itself).
  
Regarding claim 15, Snell teaches a drilling dynamics data recorder system comprising: 
a drilling dynamics data recorder (Fig 1, device 10 is positioned within slot 40 of the tool), the drilling dynamics data recorder including: 
a sensor package, the sensor package comprising one or more drilling dynamics sensors (Fig 6C, sensors 30, the device provides information of the downhole state, Fig 1 the device is deployed on a drilling bit); 
a memory module (Fig 6C, Para 0039, electrical components 31 includes memory unit); 
a communication port (Fig 6C, Para 0039, electrical components 31 includes communication port; 
a processor (Fig 6C, Para 0039 electrical components 31 includes microprocessor; 
(Fig 6C, Para 0039, electrical components 31 includes batteries); 
a housing, wherein the housing includes a recorder cap and a recorder carrier (Fig 6C, housing 10 has carrier 20 with cap 20a), wherein the recorder cap is removable from the recorder carrier, wherein the recorder carrier is enclosed by the recorder cap (Fig 6C, cap 20a is removably coupled as indicated by fastener bolts 22a, enclosing carrier 20), and wherein the sensor package, memory module, processor, communication port, and battery are housed within the housing (Fig 6C, electronics 31 and sensor 30 are within the housing; Para 0039 electronics includes battery, a microprocessor, a memory unit or chip, a circuit board, a communications port); and wherein the communication port is accessible by removing the recorder cap from the recorder carrier (Fig 6C, electronics 31 contain communication port and where electronics 31 would be accessible with removal of the cap, the communication port would similarly be accessible); and 
a location pin formed as part of or mechanically coupled to the recorder carrier and configured to engage a locator slot (Fig 6C, location pin 52 is coupled to the carrier at the upper end and is engaged with a locator slot in component 11 at the lower end. The location pin 52 retains the device at a location on component 11)  
a downhole tool having a slot, wherein the device is positioned within the slot (Fig 1, device 10 is positioned within slot 40 of the tool).  
While in the embodiment cited, Snell shows a length of the device housing being longer than its height and being a thin, flat object and that “the detachable sealed 
In an alternate embodiment Snell shows the sealed housing device 10 being circular in shape (Fig 2B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Snell by having the embodiment of Fig 6C be circular in shape as disclosed by another embodiment of Snell since it has been held that shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further, the circular shape would allow the device of Snell to fit into pre-existing orifices meant to house housing 10 with its electrical components. As modified, the circular shape of the housing would result in Snell’s device being a disk. 
While Snell does teach that the electronics 31 and sensors “are coupled together so as to obtain the desired data are well known to those skilled in the art” (Para 0037), Snell is not explicit on the particular recited data coupling relationship between each of components. 
Sumrall teaches the processor in data communication with the one or more drilling dynamics sensors (Para 0013, the data acquisition module 10 has a processor that may be used to actuate the sensor);
the memory module in data communication with the one or more drilling dynamics sensors (Para 0014, data is stored within the memory of the sensor);
(Para 0013-0014, claim 1 there is a direct or remote communication with the data storage, which includes wireless communication with the memory, this is communication means necessarily requires a connection means/port, said port being taught by Snell);
the electrical energy source in electrical communication with the memory module, the one or more drilling dynamics sensors, and the processor (Fig 3C, Para 0033 battery or other power generating means 11 is used to power the system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Snell as modified to have the particular recited data coupling relationship between each of components as disclosed by Sumrall because the particular coupling of each of the components is conventional and well known and would facilitate the operation of each of the components within the device to collect and convey downhole data.  
Snell as modified is silent on wherein the processor is configured to remain on during a deep sleep mode; a real-time clock in data communication with the processor, wherein the real-time clock is configurable in at least the deep-sleep mode and an active mode, wherein the real-time clock is powered off in the deep-sleep mode.
Hailey teaches wherein the processor is configured to remain on during a deep sleep mode (Para 0037, there is a time when timer/usage tracker 32 is deactivated/deep sleep; Para 0021, the microcontroller remains on as it sends the signal to activate the usage tracker/timer 32); 
(Para 0037 usage tracker 32/timer, Para 0021, this timer is a clock, Para 0023-0024, the timer may “use real time”) in data communication with the processor (Para 0021, the microcontroller sends a signal to activate the usage tracker/timer 32), wherein the real-time clock is configurable in at least the deep-sleep mode and an active mode (Para 0037, there is an activated state/active mode and deactivated state/deep-sleep mode), wherein the real-time clock is powered off in the deep-sleep mode (Para 0037, “the timer is deactivated” in the deep-sleep mode).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Snell as modified by having the deep sleep mode and real time clock as disclosed by Hailey because it would help ensure accurate billing for the use of the downhole tool if the tool is rented or leased (Para 0005 of Hailey).  

Regarding claim 16, Snell further teaches wherein the electrical energy source is a rechargeable battery or a non-rechargeable battery (Para 0039, energy source is a battery, where the recitation of rechargeable or non-rechargeable battery covers all possible batteries, the limitation is met).

Regarding claim 20, Snell further teaches wherein the downhole tool comprises a drill bit and wherein the drilling dynamics data recorder is positioned within the drill bit (Fig 1, device 10 is positioned within a drill bit 14).

 (Fig 6C, the locator pin 52 is “close” to where pin 52 is located, at least by virtue of being part of the same downhole data apparatus. See definition of proximate provided.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676